In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00031-CR



            ERICK MARTINEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 47531-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION

       Erick Martinez appeals his conviction for aggravated robbery, maintaining that (1) the

evidence was insufficient to corroborate the accomplice-witness testimony under Article 38.14 of

the Texas Code of Criminal Procedure and (2) the trial court erroneously admitted evidence of

Martinez’s reluctance to provide his name to deputies. We find that the evidence was sufficient

to corroborate the accomplice-witness testimony and that Martinez waived his second point of

error. Accordingly, we affirm the trial court’s judgment.

I.     Background

       At approximately 2:00 a.m. on January 20, 2018, Tray Moore was awakened by a loud

boom coming from his driveway. Moore looked outside and saw that his wife’s car was missing.

Moore turned on the porch light and saw two individuals walking up his driveway toward his

truck. Moore retrieved a gun and then yelled to the individuals to stop.

       One of the men fired a shot towards Moore, and Moore returned fire. Moore fired until

he ran out of ammunition and then went back inside the house to retrieve another gun. When he

returned outside, he saw three young Hispanic men walking down the road. He then heard a

“boom, boom” coming from the street, and he saw his wife’s vehicle “flying at the end of the

road, slam[] on the brakes and pull[] into [his] road.” Moore saw two of the individuals get

inside the car, but he lost track of the third individual. The car backed up and started to leave

when someone inside the car shot at Moore two more times. That person was later identified as




                                                2
Michael Serrano,1 and according to Moore, Serrano was the first person to shoot during the

incident.

        After the men drove away, Moore noticed a “glowing phone” on the lawn next to the

driveway. Moore answered the phone and heard a Hispanic voice yell the names Antonio and

Mario and then ask, “Hey, where y’all at? Where y’all at? Man, I’m down here and the police

are coming. I can see the police coming down the street.” Moore then ran down the street and

stopped the police to tell them that the individuals had just driven away in his car. He gave them

the phone that he had found on his lawn and gave them his statement.                             Moore said the

individuals appeared to be “pretty wired up,” and they seemed to be “on drugs or something.”

Moore described the individuals as being young Hispanic males, wearing khaki pants, white

shirts, and “their little tube socks up high tucked in, baggy clothing.”

        The grand jury indicted Martinez for the offense of aggravated robbery, alleging that, on

or about the 20th day of January 2018,

        while in the course of committing theft of property and with intent to obtain or
        maintain control of the property, [the Defendant did] intentionally or knowingly
        threaten or place Tray Moore in fear of imminent bodily injury or death, and the
        Defendant did then and there use or exhibit a deadly weapon, to-wit: a firearm,
        during the commission of said robbery[.]

A jury found Martinez guilty of aggravated robbery and sentenced him to serve thirty-two years’

confinement in prison. He timely filed this appeal.




1
 Prior to Martinez’s trial, Serrano pled guilty to aggravated robbery and, in exchange for agreeing to testify at
Martinez’s trial, Serrano was sentenced to twelve years’ confinement in prison. In addition, the State also agreed to
drop various felony and misdemeanor charges that had been pending against Serrano.
                                                         3
II.    Discussion

       A.     There Was Sufficient Independent Evidence to Corroborate the Accomplice-
              Witnesses’ Testimony

       In his first point of error, Martinez maintains that there was insufficient independent

evidence to corroborate the testimony of his accomplice witnesses, Juarez and Serrano. We

disagree.

              1.      Standard of Review

       “A conviction cannot be had upon the testimony of an accomplice unless corroborated by

other evidence tending to connect the defendant with the offense committed; and the

corroboration is not sufficient if it merely shows the commission of the offense.” TEX. CODE

CRIM. PROC. ANN. art. 38.14.      Article 38.14 requires corroboration of accomplice-witness

testimony, but there is no exact rule as to the amount of evidence required for corroboration.

Dowthitt v. State, 931 S.W.2d 244, 249 (Tex. Crim. App. 1996). “All that is required is that

there be some non-accomplice evidence which tends to connect the accused to the commission of

the offense alleged in the indictment.” Gill v. State, 873 S.W.2d 45, 48 (Tex. Crim. App. 1994);

see also Jeffery v. State, 169 S.W.3d 439, 448 (Tex. App.—Texarkana 2005, pet. ref’d). Such

evidence may be either direct or circumstantial. Reed v. State, 744 S.W.2d 112, 126 (Tex. Crim.

App. 1988).

       The test for weighing the sufficiency of corroborating evidence is to eliminate from

consideration the accomplice’s testimony and then examine the remaining testimony and

evidence to determine if there is evidence that tends to connect the defendant with the

commission of the offense. Munoz v. State, 853 S.W.2d 558, 559 (Tex. Crim. App. 1993); Reed,
                                               4
744 S.W.2d at 125; Hall v. State, 161 S.W.3d 142, 149 (Tex. App.—Texarkana 2005, pet. ref’d).

The non-accomplice testimony does not have to directly link the accused to the crime, it alone

need not establish guilt beyond a reasonable doubt, and the corroborating evidence is not

required to prove all the elements of the alleged offense. Gill, 873 S.W.2d at 48; Munoz, 853

S.W.2d at 559; Reed, 744 S.W.2d at 126; Jeffrey, 169 S.W.3d at 448.

       The accused’s presence at the scene of the crime is, by itself, insufficient to corroborate

an accomplice’s testimony. Druery v. State, 225 S.W.3d 491, 498 (Tex. Crim. App. 2007). Yet,

“evidence that an accused was in the company of the accomplice close to the time of the offense,

coupled with other suspicious circumstances, may tend to connect the accused to the offense.”

Gill, 873 S.W.2d at 49; see also Reed, 744 S.W.2d at 127; Jeffrey, 169 S.W.3d at 447; Brown v.

State, 159 S.W.3d 703, 708 (Tex. App.—Texarkana 2004, pet. ref’d). Moreover, while evidence

that merely shows only motive or opportunity to commit the crime is, by itself, insufficient to

corroborate the accomplice-witness testimony, it may “be considered in connection with other

evidence tending to connect the accused with the crime.”            Reed, 744 S.W.2d at 127.

“Cumulative evidence of ‘suspicious circumstances’ may be sufficient even if none of the

circumstances would be sufficient individually.” Jeffrey, 169 S.W.3d at 447; see also Brown,

159 S.W.3d at 708.      In the end, every case “must be considered on its own facts and

circumstances—on its own merit.” Munoz, 853 S.W.2d at 559; see also Reed, 744 S.W.2d at

126.

       Finally, only in-court testimony is subject to the Article 38.14 requirement of

corroboration. Maynard v. State, 166 S.W.3d 403, 410 (Tex. App.—Austin 2005, pet. ref’d); see

                                                5
also Nguyen v. State, 177 S.W.3d 659, 669 (Tex. App.—Houston [1st Dist.] 2005, pet. ref’d)

(“The accomplice statute [article 38.14] does not apply to out-of-court statements.”); Hammond

v. State, 942 S.W.2d 703, 707 (Tex. App.—Houston [14th Dist.] 1997, no pet.) (stating that

testimony of witnesses concerning accomplice’s out-of-court statements and actions was not

required to be corroborated as accomplice testimony under Article 38.14).          The Court of

Criminal Appeals has held that the accomplice “testimony” that must be corroborated is that

testimony given by competent witnesses under oath or affirmation, as distinguished from

evidence derived from writings and other sources, and it does not include evidence of out-of-

court statements of an accomplice. Bingham v. State, 913 S.W.2d 208, 210 (Tex. Crim. App.

1995) (op. on reh’g).

               2.       Analysis

       Here, the State concedes that Juarez and Serrano were accomplices; therefore, we must

disregard their trial testimony in our analysis and determine whether the other evidence “tends to

connect” Martinez to the crime. See Munoz, 853 S.W.2d at 559. The State points to the

following evidence to establish that connection.

                        a.    Harrison County Sheriff’s Deputy David Newsom’s Encounter
                              with Juarez, Serrano, and Martinez on the Day of the Robbery

       Harrison County Sherriff’s Deputy David Newsom testified that, at approximately 5:00

p.m. on January 20, 2018, he was dispatched to Alejandro Juarez’s home in response to a report

that someone had been discharging a firearm in the area. Upon his arrival, Newsom saw five

males whom he believed to be in their teens or early twenties standing on the porch area.


                                                   6
Newsom testified that Juarez’s brother, Armando, and Juarez’s cousin, Serrano, were also on the

porch. The young men immediately admitted that they had been shooting the weapon.

       Newsom asked for their names and identification. Some of the young men gave Newsom

the requested information; however, one of them, who was later identified as Martinez, initially

refused to give Newsom his name or any identification, stating, “I don’t think I’ve done anything

wrong.” At trial, Newsom identified Martinez as that man. Newsom elaborated that, when he

asked Martinez how old he was, Martinez gave Newsom three different ages, finally settling on

nineteen years of age. Eventually, Newsom placed Martinez in handcuffs for safety reasons.

Subsequently, one of the individuals went inside the house and returned with the 9-millimeter-

caliber pistol that they had been firing. Newsom determined that the gun had never been

reported as a stolen weapon and removed Martinez’s handcuffs. Newsom did not make a report

or make any arrests.

       Newsom also testified that, later in the evening, he received a phone call from Harrison

County Investigator Ron England requesting he return to Juarez’s house to investigate a possible

stolen vehicle. Newsom said that he returned to Juarez’s house and located the car. He ran its

license plate, but the car did not return as being a stolen vehicle. Newsom explained, “It means

it -- it means that at that moment, at that time, it was not in the system as a stolen vehicle.” It

was subsequently determined that the vehicle Newsom observed at Juarez’s house was Moore’s

wife’s car that had been stolen earlier that day.




                                                    7
                       b.     Investigator Ashworth’s Testimony

       Dustin Ashworth, an investigator with the Longview Police Department, testified that

fingerprints retrieved from Moore’s truck and from shell casings found near his home belonged

to Juarez. Ashworth also testified that Moore said the three men who stole his wife’s car were

Hispanic; that the first one was tall and had a designer haircut; that the second suspect was

heavy-set, shorter than the first suspect and wore a red jacket; and that the third suspect was not

as tall as the first suspect but was taller than the second suspect. Ashworth testified that, based

on his investigation, he believed Martinez was the third suspect. In addition, Ashworth reviewed

the body-camera recording from Deputy Newsom and testified that Martinez had been at

Juarez’s home when officers were dispatched to the house to investigate a report of gunshots

being fired. According to Ashworth, Martinez was evasive with the responding officers during

that encounter. Likewise, Martinez was also present at Juarez’s house later in the evening when

the stolen car was there.

                       c.     Juarez’s Out-of-Court Statement to Investigator Ashworth

       On January 25, 2019, Ashworth interviewed Juarez, who eventually admitted that he had

been at Moore’s house “at the time of the shooting and at the time that everything had occurred.”

Juarez also said that Martinez was the one who initially took Moore’s wife’s car and that he also

wanted to go back to Moore’s home to steal the truck. Further, Juarez told Ashworth that he

went back with Martinez to steal the truck and that Serrano was involved as well. Juarez also

told Ashworth that, if they found fingerprints or DNA, both would belong to him.



                                                8
                           d.       Conclusion

         Viewed in the light most favorable to the jury verdict, the non-accomplice-witness

evidence in this case provided the necessary corroboration of the accomplice-witness testimony.

Newsom’s and Ashworth’s testimony established that Martinez was present with Juarez and

Serrano at Juarez’s house within twenty-four hours after the robbery had been committed and

that the men had been firing a firearm. Investigator Ashworth also testified that Moore’s stolen

vehicle was located at that same location later that evening. The jury could also have considered

Martinez’s repeated failure to give Newsom his name or other identifying information as

Martinez’s demonstrated consciousness of guilt that he had just committed the robbery.

         In addition, in his out-of-court statement to Ashworth, Juarez identified Martinez as the

person who stole Moore’s car and said that Martinez came up with the idea to go back to

Moore’s house and steal Moore’s truck using keys he found in Moore’s car. Juarez added that

Martinez went back to Moore’s house with him attempting to carry out Martinez’s plan to steal

Moore’s truck. Accordingly, the jury was free to find that Juarez’s out-of-court statements to

Ashworth corroborated Serrano’s in-court testimony linking Martinez to the robbery.2




2
 To the extent there were any differences between Serrano’s or Juarez’s trial testimony and the information they
gave during their interviews, or their accomplice-witness testimony was inconsistent, the jury, as the sole judge of
the weight and credibility of the evidence, was free to resolve those differences in favor of the State. See TEX. CODE
CRIM. PROC. ANN. art. 38.04; Williamson v. State, 589 S.W.3d 292, 297 (Tex. App.—Texarkana 2019, pet. ref’d)
(“The jury . . . may ‘believe all of [the] witnesses’ testimony, portions of it, or none of it.’” (quoting Thomas v.
State, 444 S.W.3d 4, 10 (Tex. Crim. App. 2014))). Moreover, when an appellate court conducts an evidentiary
sufficiency review, we may not re-evaluate the weight and credibility of the evidence nor may we substitute our
judgment for that of the fact-finder. See Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012).
Rather, we determine whether the necessary inferences are reasonably based upon the cumulative force of the
evidence when viewed in the light most favorable to the verdict. Murry v. State, 457 S.W.3d 446, 448 (Tex. Crim.
App. 2015).
                                                          9
       Given all the facts and circumstances in this case, both the direct and circumstantial

evidence, we conclude that the non-accomplice-witnesses’ testimony and Juarez’s out-of-court

statements “tend[ed] to connect [Martinez] to the commission of the offense alleged in the

indictment.” See Gill, 873 S.W.2d at 48; see also Jeffery, 169 S.W.3d at 448. Accordingly, we

overrule Martinez’s first point of error.

       B.      Martinez Waived His Second Point of Error Regarding the Admission of His
               Refusal to Identify Himself

       In his second point of error, Martinez maintains that the trial court reversibly erred when

it admitted Harrison County Investigator David Newsom’s testimony that Martinez repeatedly

refused to identify himself to the deputies. For the reasons below, we find that Martinez has

waived his complaint on appeal.

       On the first day of the trial, and outside the presence of the jury, the court noted that there

had “been some objections to [the admission of Newsom’s] body[-]cam footage,” which footage

contained Newsom’s interactions with Martinez at Juarez’s home and included Martinez’s

repeated failure to identify himself despite Newsom’s requests. Martinez argued, among other

things, that the admission of that portion of the body-cam recording violated Rules 401 and 403

of the Texas Rules of Evidence. The trial court watched the body-cam footage “almost in its

entirety” and overruled Martinez’s objections. However, the trial court specifically stated, “[A]s

far as the video portion, I will allow it. And then I’m going to rule that the audio portion is not

allowed at this time unless some way the door gets opened to that.” The trial court asked both

parties if they had any further business in front of the court. They did not.


                                                 10
       The following morning, when the jury returned to the courtroom, the State began its

questioning of Newsom. Specifically, the State asked, “And then there was a fourth male that

initially refused to identify himself to you?” Newsom answered, “Yes, ma’am.” When asked

which male it was, Newsom stated, “Eric Martinez.” Martinez raised no objection of any kind.

       The preservation of error is a systemic requirement on appeal. Blackshear v. State, 385

S.W.3d 589, 590 (Tex. Crim. App. 2012). “To preserve error, a party must object and state the

ground for the objection with enough specificity to make the trial judge aware of the complaint,

unless the specific grounds were apparent from the context.” Thomas v. State, 505 S.W.3d 916,

924 (Tex. Crim. App. 2016) (citing TEX. R. APP. P. 33.1(a)(1)).        “The objection must be

sufficiently clear to give the judge and opposing counsel an opportunity to address and, if

necessary, correct the purported error.” Id. “If a trial objection does not comport with the

argument on appeal, error has not been preserved.” Id.

       Although Martinez objected to the admission of Newsom’s body-cam recording pursuant

to Rules 401 and 403, he did not make a specific objection, either before or during trial, to

Newsom’s testimony relating to Martinez’s failure to identify himself.        Thus, Martinez’s

complaint on appeal does not comport with his objection at trial. Accordingly, Martinez has

failed to preserve this issue for our review.

       We overrule Martinez’s second point of error.




                                                11
III.   Conclusion

       We affirm the judgment of the trial court.




                                       Ralph K. Burgess
                                       Justice

Date Submitted:       November 23, 2020
Date Decided:         November 12, 2021

Do Not Publish




                                               12